\ .

UNITED sTA'rEs DIsTRICT ooURT * ll
soUTHERN DIs'rRICT oF GEoRGlA;i:s ssi -Q is pa 53

1 » :

‘u'i' :
l,'

 

sAVANNAH DIVISION
` UNITED sTATEs or )
AMERICA )
v. § cans-031
ooREY WILsoN §
ORDER

Defendant Corey Wilson, proceeding pro se With standby counsel
(doc. 13), Was arraigned on a superseding indictment on January 9, 2018.
See doc. 76 (Notice of Hearing). At the arraignment, he orally requested a
transcript of the proceeding The Court GRANTS that motion. The Court
Reporter is DIRECTED to prepare a transcript of the arraignment as
quickly as practicable1 Stand-by counsel is DIRECTED to prepare the
appropriate forms to request payment for the transcript pursuant to the
Criminal Justice Act and to transmit the transcript to Wilson When it is

prepared

SO ORDERED, this (P%'\ daW January, 2019.

///¢~'@C¢)//~é/i z Aw{

Christop'h/er L. Ray
United States Magistrate Judge

 

1 Jury selection is scheduled to begin on January 14, 2019. See doc. 66.

